Exhibit 99.1 For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Financial Results for Second Quarter 2009 Columbia, SC, July 30, 2009SCANA Corporation (NYSE: SCG) today reported consolidated earnings for the second quarter of 2009 of $55 million, or $.45 per share, compared to $57 million, or $.48 per share, for the second quarter of 2008. “Earnings for the second quarter of 2009 reflect the impact of share dilution and lower electric margins compared to last year, which more than offset reduced operating and maintenance expenses and continued customer growth in the Carolinas,” said Jimmy Addison, senior vice president and chief financial officer. For the first six months of 2009, SCANA reported earnings of $169 million, or $1.39 per share, compared to $166 million, or $1.42 per share, for the same period in 2008. “Electric margins continued the trend of the last few quarters reflecting the impact of the economic slowdown with lower demand in our residential, commercial and industrial segments which more than offset the effects of favorable weather for the quarter,” said Addison. “We anticipate this year over year trend to moderate in the remainder of the year as comparable periods for 2008 will include more of the economic reductions and, hopefully, the economy will begin to recover as well.” FINANCIAL RESULTS BY MAJOR LINES OF BUSINESS South Carolina Electric & Gas Company South Carolina Electric & Gas Company (SCE&G), SCANA’s principal subsidiary, reported earnings in the second quarter of 2009 of $59 million, or $.49 per share, compared to $61 million, or $.52 per share, in the second quarter of 2008. The decrease is primarily due to lower electric margins and share dilution. At June 30, 2009, SCE&G was serving approximately 654,000 electric customers and 307,000 natural gas customers, up 1.2 percent and 1.3 percent, respectively, over the past year. PSNC Energy PSNC Energy, SCANA’s retail natural gas subsidiary headquartered in Gastonia, North Carolina, reported breakeven results in the second quarter of 2009, compared to a loss of $1 million, or $.01 per share, in the second quarter of 2008. This improvement is attributable to the impact of a rate increase in late 2008 and continued customer growth.At June 30, 2009, PSNC Energy was serving approximately 461,000 customers, an increase of 1.6 percent over the last twelve months. Carolina Gas Transmission Carolina Gas Transmission Corporation reported earnings in the second quarter of 2009 of $2 million, or $.02 per share, unchanged compared to the second quarter of 2008. SCANA Energy SCANA Energy, the Company’s retail natural gas marketing business in Georgia, reported a seasonal loss of $3 million, or $.03 per share, in the second quarter of 2009, compared to a seasonal loss of $1 million, or $.01 per share, in the second quarter of 2008.This decline is primarily attributable to share dilution and lower volumes. At June 30, 2009, SCANA Energy was serving approximately 447,000 customers, maintaining its position as the state’s second largest natural gas marketer. Corporate and Other Non-Regulated SCANA’s corporate and other businesses, which include SCANA Communications, ServiceCare, SCANA Energy Marketing and the holding company, reported a loss in the second quarter of 2009 of $3 million, or $.03 per share, compared to a loss of $4 million, or $.04 per share, in the same quarter last year. 2 The Company affirms its previous guidance that 2009 earnings will be in the range of $2.65 to $2.95 per share. This estimate assumes normal weather in the Company’s electric and natural gas service areas for the balance of the year and excludes any potential impacts from changes in accounting principles and certain gains or losses from investing activities, litigation, and sales of assets. Other factors and risks that could impact future earnings are discussed in the Company’s filings with the Securities and Exchange Commission and below under the Safe Harbor Statement. The Company expects an average annual earnings growth rate of 4 to 6 percent over the next 3 to 5 years. CONFERENCE CALL NOTICE SCANA will host its quarterly conference call for security analysts at 2 p.m. Eastern Daylight Time on Thursday, July 30, 2009. The call-in numbers for the conference call are 1-866-383-7989 (US/Canada) and 1-617-597-5328 (International). The passcode is 10357674. Participants should call in 5 to 10 minutes prior to the scheduled start time.
